Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 11/24/2021. Claims 1-10 were previously pending. Claims 1-10 are rejected. 

Response to Arguments
3.	Applicant’s arguments with respect to claim (s) under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection (Miyazaki et al., US 2014/0330833 A1).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alfano et al. (“Alfano”, US 2011/0246978 A1) in view of Miyazaki et al. (“Miyazaki”, US 2014/0330833 A1), and further in view of Kondo, (US 5841981 A).

Regarding Claim 1, Alfano discloses a method, implemented by a coordination computer server, for coordinating a plurality of device management servers in a computer network, said plurality of device management servers comprising at least a first management server and a second management server, the method comprising (Alfano, FIG.5, [0049]: DM (device management) servers A 150, DM server B 250, DM transfer broker 550, [0049]: a device transfer broker 550 (“coordination server”) coordinates migration of license and/or inventory information among DM server A 150 (“1st DM server”) and DM server B 250 (“2nd DM server”)): 
receiving a first instruction intended for a first device connected to said first management server (Alfano, FIG.5, DM (device management) client 110, [0008, 49]: receiving, a first instruction for DM device 110 (“1st device”) connected to the DMs server A 150 (“1st DM server”)); 
obtaining rules for coordinating the execution of the first instruction and the second instruction (Alfano, [0026]: an ordered software components list (“rule”) describe the order to install software components); 
determining an order of execution of the first instruction and second instruction, based on the dependency information and the coordination rules obtained (Alfano, [0026]: an ordered software components list (“rule”) describe the order to install software components); 
generating and sending a first control signal for executing the first instruction and a second control signal for executing the second instruction according to the determined order (Alfano, [0026]: execute instructions to install software components according to the order describe in the software components installation list (“rule”)).  
However, Alfano does not disclose
receiving a second instruction intended for a second device connected to said second management server, wherein the first and second devices are different devices; 
obtaining dependency information concerning a dependency between the first device and the second device.
Miyazaki discloses
receiving a second instruction intended for a second device connected to said second management server, wherein the first and second devices are different devices (Miyazaki, FIG.5, device 510, home gateway 520, server device 540, [0048]: The server device 540 (“coordination server”) manages the device 510A (“1st device”), 510D (“2nd device”) via the home gateways 520A (“1st management server”), 520B (“2nd management server”) respectively. Miyazaki FIG.16, coordinated operation group IDs 1610, transmission commands 1660, device IDs 1670, [0197-201]: transmission command acdef (“1st instruction”), ghijkl (“2nd instruction”) to device ID 0001 (“1st device”) and device ID 0022 (“2nd device”) respectively, the device ID 0001 (“1st device”) and device ID 0022 (“2nd device”) are different); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “coordinated operation group” of Miyazaki into the invention of Alfano. The suggestion/motivation would have been to improve “device classification” by classifying the devices effectively and easily coordinating into the same “coordinated operation group” according to operation of commands (Miyazaki, FIGs. 5, 16, Abstract, [0001-4, 6-9]).
However, Alfano-Miyazaki does not disclose
obtaining dependency information concerning a dependency between the first device and the second device
Kondo discloses
obtaining dependency information concerning a dependency between the first device and the second device (Kondo, col. 2, lines 63-67: static dependent relation between pieces of network equipment, the direction of dependence, and the setting of the degree or frequency of dependence, in a computer network where a plurality of computers and a plurality of pieces of network equipment are interconnected).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “dependent relation” of Kondo into the invention of Alfano-Miyazaki. The suggestion/motivation would have been to improve dependency information concerning a dependency between the DM devices among multiserver environment by using the dependent relation between pieces of network equipment, the direction of dependence, and the setting of the degree or frequency of dependence, in a computer network where a plurality of computers and a plurality of pieces of network equipment are interconnected (Kondo, Abstract, col. 2, lines 60-67 to col. 3, lines 1-27).

Regarding Claim 2, Alfano-Miyazaki-Kondo the method according to claim 1, wherein said dependency information comprises at least one of: 
information about connectivity dependency between the first device and the second device (Kondo, FIG. 36, server managed equipment ID 3600, client managed equipment ID 3603, col. 28, lines 32-49: shows first and second client managed equipment IDs 3603 (“DM devices”) are connected to different server managed equipment IDs 3600). 

Regarding Claim 3, Alfano-Miyazaki-Kondo discloses the method according to claim 1, further comprising: 
for each current management server among the first management server and the second management server, receiving descriptive data corresponding to said current management server, said descriptive data comprising: 
a definition of a plurality of devices connected to said current management server, information about dependency between devices of said plurality of devices connected to said current management server (Kondo, FIG. 36, server managed equipment ID 3600, client managed equipment ID 3603, col. 28, lines 32-49: shows a plurality client managed equipment IDs 3603 are connected to a server managed equipment ID 3600), 
a definition of operations associated with said plurality of devices connected to said current management server (Miyazaki, FIG.16, coordinated operation group IDs 1610, transmission commands 1660, [0197-201]: a definition of transmission commands 1660 (“operations”) associated with plurality of devices, e.g. device ID 0001, 0022, connected to the current  coordinated operation group 0001A (“management server”). Kondo, FIG. 9, col. 19, lines 29-44: detecting the dynamic connection status between the server and the client about the service, and displaying the detected result onto the network form), and 
a definition of effects associated with said operations on at least one device among said plurality of devices connected to said current management server (Miyazaki, FIG.16, processing orders 1620, [0188, 197-200]: Each processing order 1620 is information that specifies a processing order of a coordinated operation identified by an associated coordinated operation ID, e.g. Kondo, FIG. 9, col. 19, lines 29-44: detecting the dynamic connection status between the server and the client about the service, and displaying the detected result onto the network form); 
determining said rules for coordinating the execution, from said descriptive data received for the first management server and the second management server (Alfano, [0026]: an ordered software components list (“rule”) describe the order to install software components).  

Regarding Claim 4, Alfano-Miyazaki-Kondo discloses the method according to claim 3, wherein said rules for coordinating the execution are further determined from predetermined quality of service criteria (Alfano, [0033-35, 49]: When a DM device 110 changes the DM severs, the DM device 110 may no longer have access to licenses provided by the previous DM server A 150. For applications, it may be possible to maintain the installed software component on the DM device 110 and transfer a license or otherwise change the configuration of the application (e.g., by a transformation or adaptation process or mechanism such as upgrade or downgrade of application software version) to conform with the requirements of the second DM server 250)

Regarding Claim 5, Alfano-Miyazaki-Kondo discloses the method according to claim 1, further comprising: 
for each control signal among said first control signal and said second control signal, receiving an acknowledgment of receipt of said control signal (Alfano, [0049-50, 57]: the first DM server 150 perform authentication procedures to confirm the received “transfer” message is valid. It is obvious to implement receiving a confirmation message after the first DM server 150 performed authentication).  

Regarding Claim 6, Alfano-Miyazaki-Kondo discloses the method according to claim 1, further comprising: 
(Alfano, [0049-50, 57]: the first DM server 150 perform authentication or verification procedures to confirm the received transfer message is valid, perform removal of proprietary software components from DM client 110, and sends an inventory describing software components installed on the DM client 110. It is obvious to implement receiving a “ready to transfer” message with inventory information after removal of proprietary software components from DM client 110 was performed).  

Regarding Claim 7, Alfano-Miyazaki-Kondo discloses the method according to claim 6, wherein the order of execution defines an instruction to be executed first among the first instruction and the second instruction, the method further comprising: 
receiving the acknowledgment of execution of the instruction to be executed first in response to the sending of the associated control signal (Alfano, [0049-50, 57]: It is obvious to implement receiving a “ready to transfer” message with inventory after removal of proprietary software components installed on the DM client 110 was performed); 
wherein the control signal associated with the instruction to be executed second is sent only after receipt of said acknowledgment of execution (Alfano, [0049-50, 57]: It is obvious to implement sending the “transfer of licenses associated with one or more installed software components” to the second DM Server 250 after received the “inventory” sent from first DM server 150).  

Regarding Claim 8, Alfano discloses a coordination server for coordinating a plurality of device management servers in a computer network, said plurality of device management servers comprising at least a first management server and a second management server (Alfano, FIG.5, [0049]: DM (device management) servers A 150, DM server B 250, DM transfer broker 550, [0049]: a device transfer broker 550 (“coordination server”) coordinates migration of license and/or inventory information among DM server A 150 (“1st DM server”) and DM server B 250 (“2nd DM server”)), the coordination server comprising: 
(Alfano, FIG.11, apparatus 1100, processor 1110, [0065]: a device includes a processor 1110); and 
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the coordination server to (Alfano, FIG.11, storage 1150, [0067]: a computer readable storage medium 1150 stores computer readable instructions, which when executed by the processor 1100, cause the processor to perform according to the method): 
receive a first instruction intended for a first device connected to said first management server (Alfano, FIG.5, DM (device management) client 110, [0008, 49]: receiving, a first instruction for DM device 110 (“1st device”) connected to the DMs server A 150 (“1st DM server”)); 
obtain rules for coordinating the execution of the first instruction and the second instruction (Alfano, [0026]: an ordered software components list (“rule”) describe the order to install software components); 
determine an order of execution of the first instruction and the second instruction, based on the dependency information and the coordination rules obtained (Alfano, [0026]: an ordered software components list (“rule”) describe the order to install software components); and 
generate and send a first control signal for executing the first instruction and a second control signal for executing the second instruction according to the determined order (Alfano, [0026]: execute instructions to install software components according to the order describe in the software components installation list (“rule”)).  
However, Alfano does not disclose 
receive a second instruction intended for a second device connected to said second management server, wherein the first and second devices are different devices; 
obtain dependency information concerning a dependency between the first device and the second device.
Miyazaki discloses
receive a second instruction intended for a second device connected to said second management server, wherein the first and second devices are different devices (Miyazaki, FIG.5, device 510, home gateway 520, server device 540, [0048]: The server device 540 (“coordination server”) manages the devices 510A (“1st device”), 510D (“2nd device”) via the home gateways 520A (“1st management server”), 520B (“2nd management server”) respectively. Miyazaki FIG.16, coordinated operation group IDs 1610, transmission commands 1660, device IDs 1670, [0197-201]: transmission command acdef (“1st instruction”), ghijkl (“2nd instruction”) to device ID 0001 (“1st device”) and device ID 0022 (“2nd device”) respectively, the device ID 0001 (“1st device”) and device ID 0022 (“2nd device”) are different); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “coordinated operation group” of Miyazaki into the invention of Alfano. The suggestion/motivation would have been to improve “device classification” by classifying the devices effectively and easily coordinating into the same “coordinated operation group” according to operation of commands (Miyazaki, FIGs. 5, 16, Abstract, [0001-4, 6-9]).
However, Alfano-Miyazaki does not disclose
obtaining dependency information concerning a dependency between the first device and the second device.
Kondo discloses
obtain dependency information concerning a dependency between the first device and the second device (Kondo, col. 2, lines 63-67: static dependent relation between pieces of network equipment, the direction of dependence, and the setting of the degree or frequency of dependence, in a computer network where a plurality of computers and a plurality of pieces of network equipment are interconnected).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “dependent relation” of Kondo into the invention of Alfano-Miyazaki. The suggestion/motivation would have been to improve dependency information concerning a dependency between the DM devices among multiserver environment by using the dependent relation between pieces of network equipment, the direction of dependence, and the setting of the degree or frequency of dependence, in a computer network where a plurality of computers and a plurality of pieces of network equipment are interconnected (Kondo, Abstract, col. 2, lines 60-67 to col. 3, lines 1-27).

Regarding Claim 9, Alfano discloses a system comprising: 
a plurality of device management servers in a computer network, said plurality of device management servers comprising at least a first management server and a second management server (Alfano, FIG.5, [0049]: DM (device management) servers A 150, DM server B 250, DM transfer broker 550, [0049]: a device transfer broker 550 (“coordination server”) coordinates migration of license and/or inventory information among DM server A 150 (“1st DM server”) and DM server B 250 (“2nd DM server”)); 
a plurality of devices connected to said plurality of device management servers, said plurality of devices comprising at least a first device connected to said first management server and a second device connected to said second management server(Alfano, FIG.5, [0049]: DM (device management)client 110, [0049]: a DM device 110 (“1st device”) connected to the DMs server A 150 (“1st DM server”), and the DM device 110 (“2nd device”) connected to the DMs server B 250 (“2nd DM server”)); 
at least one memory storing (Alfano, FIG.11, storage 1150): 
a coordination knowledge base comprising a plurality of rules for coordinating instructions on devices among said plurality of devices (Alfano, [0026]: an ordered software components list (“rule”) describe the order to install software components); 
a coordination server comprising: 
a processor (Alfano, FIG.11, apparatus 1100, processor 1110, [0065]: a device includes a processor 1110); and 
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the coordination server to (Alfano, FIG.11, storage 1150, [0067]: a computer readable storage medium 1150 stores computer readable instructions, which when executed by the processor 1100, cause the processor to perform according to the method): 
receive a first instruction intended for said first device (Alfano, [0008, 49]: receiving, a first instruction for the DM device 110 (“1st device”) connected to the DMs server A 150 (“1st DM server”)); 
(Alfano, [0026]: an ordered software components list (“rule”) describe the order to install software components); 
determine an order of execution of the first instruction and the second instruction, based on said dependency information obtained and said coordination rules obtained (Alfano, [0026]: an ordered software components list (“rule”) describe the order to install software components); and 
generate and send a first control signal for executing the first instruction and a second control signal for executing the second instruction according to the determined order (Alfano, [0026]: execute instructions to install software components according to the order describe in the software components installation list (“rule”)).  
However, Alfano does not disclose 
a plurality of devices connected to said plurality of device management servers, said plurality of devices comprising at least a first device connected to said first management server and a second device connected to said second management server, wherein the first and second devices are different devices;
at least one memory storing: 
a dependency database comprising dependency information concerning a dependency between devices among said plurality of devices.
a coordination server comprising: 
receive a second instruction intended for said second device; 
obtain, from the dependency database, information about dependency between the first device and the second device; 
Miyazaki discloses
 (Miyazaki, FIG.5, device 510, home gateway 520, server device 540, [0048]: The server device 540 (“coordination server”) manages the device 510A (“1st device”), 510D (“2nd device”) via the home gateways 520A (“1st management server”), 520B (“2nd management server”), devices 510A and 510D are different); respectively).
a coordination server comprising: 
receive a second instruction intended for said second device (Miyazaki FIG.16, coordinated operation group IDs 1610, transmission commands 1660, device IDs 1670, [0197-201]: transmission command acdef (“1st instruction”), ghijkl (“2nd instruction”) to device ID 0001 (“1st device”) and device ID 0022 (“2nd device”) respectively).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “coordinated operation group” of Miyazaki into the invention of Alfano. The suggestion/motivation would have been to improve “device classification” by classifying the devices effectively and easily coordinating into the same “coordinated operation group” according to operation of commands (Miyazaki, FIGs. 5, 16, Abstract, [0001-4, 6-9]).
However, Alfano-Miyazaki does not disclose 
a dependency database comprising dependency information concerning a dependency between devices among said plurality of devices. 
Kondo discloses
a dependency database comprising dependency information concerning a dependency between devices among said plurality of devices (Kondo, col. 2, lines 63-67: static dependent relation between pieces of network equipment, the direction of dependence, and the setting of the degree or frequency of dependence, in a computer network where a plurality of computers and a plurality of pieces of network equipment are interconnected).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “dependent relation” of Kondo into the invention of Alfano-Miyazaki. The suggestion/motivation would have been to improve dependency information concerning a dependency between the DM devices among multiserver environment by using the dependent relation between pieces of network equipment, the direction of dependence, and the setting of the degree or (Kondo, Abstract, col. 2, lines 60-67 to col. 3, lines 1-27).

Regarding Claim 10, Alfano discloses a non-transitory computer-readable medium storing instructions which, when said instructions are executed by a processor of a coordinating server configure the coordinating server to (Alfano, FIG.11, processor 1110, storage 1150 [0065]: a computer readable storage medium 1150 stores computer readable instructions, which when executed by the processor 1100, cause the processor to perform according to the method defined): 
coordinate a plurality of device management servers in a computer network, said plurality of device management servers comprising at least a first management server and a second management server (Alfano, FIG.5, [0049]: DM (device management) servers A 150, DM server B 250, DM transfer broker 550, [0049]: a device transfer broker 550 (“coordination server”) coordinates migration of license and/or inventory information among DM server A 150 (“1st DM server”) and DM server B 250 (“2nd DM server”)), the coordinating comprising: 
receiving a first instruction intended for a first device connected to said first management server (Alfano, FIG.5, DM (device management) client 110, [0008, 49]: receiving, a first instruction for DM device 110 (“1st device”) connected to the DMs server A 150 (“1st DM server”)); 
obtaining rules for coordinating the execution of the first instruction and the second instruction (Alfano, [0026]: an ordered software components list (“rule”) describe the order to install software components); 
determining an order of execution of the first instruction and the second instruction, based on the dependency information and the coordination rules obtained (Alfano, [0026]: an ordered software components list (“rule”) describe the order to install software components); and 
generating and sending a first control signal for executing the first instruction and a second control signal for executing the second instruction according to the determined order (Alfano, [0026]: execute instructions to install software components according to the order describe in the software components installation list (“rule”)).  
However, Alfano does not disclose 
receiving a second instruction intended for a second device connected to said second management server, wherein the first and second devices are different devices; 
obtaining dependency information concerning a dependency between the first device and the second device.
Miyazaki discloses
receiving a second instruction intended for a second device connected to said second management server (Miyazaki, FIG.5, device 510, home gateway 520, server device 540, [0048]: The server device 540 (“coordination server”) manages the device 510A (“1st device”), 510D (“2nd device”) via the home gateways 520A (“1st management server”), 520B (“2nd management server”) respectively. Miyazaki FIG.16, coordinated operation group IDs 1610, transmission commands 1660, device IDs 1670, [0197-201]: transmission command acdef (“1st instruction”), ghijkl (“2nd instruction”) to device ID 0001 (“1st device”) and device ID 0022 (“2nd device”) respectively, the device ID 0001 (“1st device”) and device ID 0022 (“2nd device”) are different).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “coordinated operation group” of Miyazaki into the invention of Alfano. The suggestion/motivation would have been to improve “device classification” by classifying the devices effectively and easily coordinating into the same “coordinated operation group” according to operation of commands (Miyazaki, FIGs. 5, 16, Abstract, [0001-4, 6-9]).
However, Alfano-Miyazaki does not disclose
obtaining dependency information concerning a dependency between the first device and the second device
Kondo discloses
obtaining dependency information concerning a dependency between the first device and the second device (Kondo, col. 2, lines 63-67: static dependent relation between pieces of network equipment, the direction of dependence, and the setting of the degree or frequency of dependence, in a computer network where a plurality of computers and a plurality of pieces of network equipment are interconnected). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “dependent relation” of Kondo into the invention of Alfano-Miyazaki. The suggestion/motivation would have been to improve dependency information concerning a dependency between the DM devices among multiserver environment by using the dependent relation between pieces of network equipment, the direction of dependence, and the setting of the degree or frequency of dependence, in a computer network where a plurality of computers and a plurality of pieces of network equipment are interconnected (Kondo, Abstract, col. 2, lines 60-67 to col. 3, lines 1-27).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mladin et al. US 2017/0201411 A1, Node of M2M network e.g. server, transfers authority to manage client between first type of device management server in service layer of M2M network and second type of device management server in management layer. FIGs. 12-13.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446